Citation Nr: 0102678	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-08 473A	)	DATE
	)
	)


THE ISSUE

Whether the June 19, 1989, decision wherein the Board of 
Veterans' Appeals denied entitlement to service connection 
for post-traumatic stress disorder (PTSD) should be reversed 
or revised on the basis of clear and unmistakable error 
(CUE). 


REPRESENTATION

Moving Party Represented by:  Keith A. Miller, Esq. 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
May 1975.

The Board of Veterans' Appeals (the Board) notes that the 
appellant has challenged the Board's June 19, 1989 decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 
C.F.R. §§ 20.1400, 20.1403 (2000); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.


In March 2000 the appellant through his representative 
presented argument directed to CUE that met essential 
elements of a formal motion in support of revision of the 
June 1989 Board decision of the basis of CUE.  Prior to the 
representative's presentation, the Board in September 1999 
advised the appellant and his attorney of the docket number 
assigned to the motion.  


FINDINGS OF FACT

1.  In a decision dated June 19, 1989, the Board affirmed a 
decision wherein the RO denied entitlement to service 
connection for PTSD.

2.  The facts as they were known at the time of the Board 
decision of June 19, 1989, were correct, and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of June 19, 1989 were correctly 
applied, and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of June 19, 1989 wherein the Board denied 
entitlement to service connection for PTSD did not contain 
CUE.  38 U.S.C.A. §§  5109A, 7104, 7111 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 20.1400, 20. 1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The moving party (hereafter referred to as the veteran) seeks 
to reverse or revise the Board's June 19, 1989 decision on 
the basis of CUE.  The elements of a valid CUE claim limit 
the review to the record then available to the Board and the 
versions of applicable law and regulations then in effect.  
The veteran initially sought to establish service connection 
for PTSD in April 1985.  The RO denied the claim in September 
1985 and the Board remanded it in January 1988.  The record 
contained his testimony at a Board hearing.  

A summary of pertinent evidence shows that the Board in 1989 
was presented with service medical records that were 
unremarkable for any psychiatric disorder.  Community 
hospital records from the early 1980's were also pertinently 
unremarkable.  His administrative records confirmed that he 
received the Air Medal (12th award) and the Republic of 
Vietnam Cross of Gallantry w/Palm.  A physician's letter in 
1985 referred to an evaluation in 1976 but mentioned no 
psychiatric diagnosis.  A statement from a municipal mental 
health services agency noted the veteran had been seen in 
1981 for correctional system purposes and that it was 
questioned at the time whether he needed counseling for 
"Vietnam syndrome".  Other reports of private treatment in 
the late 1970's and early 1980's contained no reference to 
PTSD.

The VA medical records included a reference to anxiety on the 
veteran's Agent Orange Registry examination late in 1984.  
Thereafter, in 1985, a social worker interviewed him and said 
that he apparently used to have some of the classic symptoms 
associated with PTSD but that this was no longer a problem 
for him.  The interviewer noted that he now had none of the 
PTSD symptoms he had in the past, although he did show 
elements typical of Vietnam era veterans in the areas of 
employment, relationships and behaviors.  In addition, the 
record included other supportive letters.

A VA psychiatrist's report shows the veteran was interviewed 
and the social worker's report and other records were 
reviewed.  The examiner noted that he discussed the matter of 
service in an emotionless and controlled manner and that 
repetitive dreams that occurred for several years after 
service rarely occurred any more.  The examiner said that he 
did not describe intrusive recollections, flashbacks or other 
typical PTSD symptoms, that he remained fairly unemotional 
when he discussed his combat experiences and seemed to 
display the kind of detachment he utilized while there.  The 
examiner's impression was that there was no evidence of PTSD 
and that a complex personality disturbance was suspected.  
The diagnosis was atypical personality disorder not fully 
delineated within the limitations of the current examination.  

A Vet Center letter in 1987 mentioned the veteran had been 
evaluated since early 1986 for various complaints.  It was 
felt that his unremarkable preservice history and his intense 
Vietnam experience would make him a good candidate for a PTSD 
diagnosis and resultant compensation.  A series of 
manifestations after service and marginal functioning were 
also noted.



The Board hearing testimony explored the veteran's military 
service, particularly as a helicopter pilot, and his 
difficulty in interpersonal relationships after service.  He 
recalled dreams he had about Vietnam, multiple work 
experiences of short duration, his VA evaluation for PTSD and 
the extent of his Vet Center contacts.

On a VA evaluation for PTSD in early 1988, the veteran was 
interviewed by a social worker and examined by two 
psychiatrists.  The social worker did not offer any 
diagnostic information but noted the veteran had attended a 
"Veteran's Group" in 1985 and 1986, and that one of the 
leaders had visited him recently.  

The examiner's were asked to review the claims file, the 
Board remand and VA Department of Medicine and Surgery (DM&S) 
Circular 10-87-52 (June 5, 1987).  One of the VA 
psychiatrists confirmed that the claims folder, medical 
records and recent social worker survey were available for 
review and specifically mentioned several earlier examination 
reports.  The veteran reported that he was currently not in 
any regular treatment but went to a Veteran Center on an as 
needed basis.  The examiner reported a comprehensive history 
of his military and civilian life experiences, and after a 
mental status evaluation, concluded that the diagnosis was 
passive-aggressive personality disorder, aggressive type.

In discussing the diagnosis, the examiner did not doubt the 
veteran's exposure to life threatening experiences in active 
combat and that it might be said that he had PTSD when he 
first returned.  It was the examiner's opinion that at this 
point the signs of the illness resulted in his no longer 
being considered for the PTSD diagnosis.  The examiner stated 
that he did not show sufficient anxiety regarding his 
feelings in general or in regard to combat experience.  The 
examiner said that he was not bothered by intrusive thoughts, 
flashbacks, restrictive affect or sufficient sleep impairment 
with nightmares to meet the DSM III-R (Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised, American Psychiatric Association, hereafter DSM) 
criteria for PTSD, although he did show some of the 
manifestations.  

The other VA psychiatrist reported being in full agreement 
with the reported historical facts and observed mental 
status, but disagreeing with the conclusion drawn from the 
data.  In summary, this examiner concluded that the diagnosis 
for the veteran was PTSD, and that he did not suffer from a 
personality disorder as opposed to PTSD, based upon time 
course, although he had the requisite pattern.  

This examiner opined that the combat stressors were 
catastrophic, and that the post-war emotional symptoms were 
better accounted for by the effect of trauma rather than 
character pathology.  The examiner said it was known that 
PTSD was often accompanied by maladaptive behavior resembling 
personality disorder.

The case was then referred to another VA psychiatrist 
(Assistant Chief, Psychiatry Service) at a VA Medical Center.  
The psychiatrist reviewed the 1985 and 1988 examinations, 
several social worker reports as well as Board hearing 
testimony and other information on file.  The examiner 
referred to information on file to state that it appeared the 
veteran's anger and difficulty with authority predated 
Vietnam and to not classify his pre-Vietnam functioning as 
exemplary.  The examiner noted that two psychiatry examiners 
did not find PTSD under DSM-III or DSM-III-R criteria because 
he did not describe the requisite symptoms.  

According to this report, the veteran did not show reduced 
involvement with the outside world (a DSM-III criteria 
category), but rather the opposite, and under either 
diagnostic standard primarily because of lack of avoidant 
symptomatology he did not strictly qualify for the PTSD 
diagnosis.  The examiner said that since Vietnam it appeared 
the veteran had sought interaction rather than avoidance.  In 
summary the examiner agreed with the two examiners who failed 
to find a DSM-III-based diagnosis of PTSD, and said there was 
not enough historical information to clearly make an 
alternative diagnosis, although there was evidence for one 
examiner's diagnostic impression of passive aggressive 
personality.

The Board decision of June 19, 1989 to deny service 
connection for PTSD referred to the veteran's military 
service, including his awards and decorations, service 
medical records and pertinent medical and lay evidence 
submitted after service.  The Board found that the evidence 
of record did not establish that the veteran had PTSD related 
to his combat experience in Vietnam.  The Board mentioned 
criteria were established by the American Psychiatric 
Association for PTSD and discussed the opinions of various 
psychiatric examiners to opine that the evidence overall and 
supporting the diagnosis was not adequate to permit service 
connection.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 4.125 in effect in April 1985, it was 
provided that the psychiatric nomenclature employed is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, 1968 Edition, American Psychiatric Association.  
It limits itself to the classification of disturbances of 
mental functioning.  To comply with the fundamental 
requirements for rating psychiatric conditions, it is 
imperative that rating personnel familiarize themselves 
thoroughly with this manual (American Psychiatric Association 
Manual 1968 Edition) which will be hereinafter referred to as 
the APA manual.  38 C.F.R. § 4.125, added at 41 Fed. Reg. 
34258, Aug. 13, 1976).

The psychiatric nomenclature employed is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (DSM-III), American Psychiatric Association.  This 
nomenclature has been adopted by the Department of Medicine 
and Surgery of the Veterans Administration.  It limits itself 
to the classification of disturbances of mental functioning.  
To comply with the fundamental requirements for rating 
psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual 1980 Edition) which 
will be hereinafter referred to as the APA manual.  38 C.F.R. 
§ 4.125, as amended at 53 Fed. Reg. 22, Jan. 4, 1988. 

Certain mental disorders having their onset as an incident of 
battle or enemy action, or following bombing, shipwreck, 
imprisonment, exhaustion, or prolonged operational fatigue 
may at the outset be designated as gross stress disorder, 
"combat fatigue," "exhaustion," or any one of a number of 
special terms.  These conditions may clear up entirely, 
permitting return to full or limited duty, or they may 
persist as one of the recognized mental disorders, 
particularly psychoneurotic reaction.  If the mental disorder 
is sufficiently severe to warrant discharge from service, a 
minimum rating of 50 percent will be assigned with an 
examination to be scheduled within 6 months from discharge.  
38 C.F.R. § 4.131, in effect prior to amendment at 53 Fed. 
Reg. 22, Jan. 4, 1988.

Certain mental disorders having their onset as an incident of 
battle or enemy action, or following bombing, shipwreck, 
imprisonment, exhaustion, or prolonged operational fatigue 
may at the outset be designated as gross stress disorder, 
"combat fatigue," "exhaustion," or any one of a number of 
special terms.  These conditions may clear up entirely, 
permitting return to full or limited duty, or they may 
persist as one of the recognized mental disorders, 
particularly generalized anxiety disorder, or recur as post-
traumatic stress disorder.  If the mental disorder is 
sufficiently severe to warrant discharge from service, a 
minimum rating of 50 percent will be assigned with an 
examination to be scheduled within 6 months from discharge.  
38 C.F.R. § 4.131, as amended at 53 Fed. Reg. 22, Jan. 4, 
1988.

In the consideration of appeals, the Board shall be bound by 
the laws and regulations of the Veterans Administration, 
decisions and instructions of the Administrator of Veterans 
Affairs, and the precedent opinions of the General Counsel. 

In its appellate decisions, the Board is not bound by agency 
manuals, circulars and similar administrative issues not 
approved by the Administrator.  Opinions of the Chief Medical 
Director, Armed Forces Institute of Pathology, and 
independent medical experts obtained pursuant to Rules 76 and 
77 (§§ 19.176 and 19.177) are only advisory in nature.  
38 C.F.R. § 19.103 added at 48 Fed. Reg. 6969, Feb. 17, 1983.

In the consideration of appeals, the Board shall be bound by 
the laws and regulations of the Department of Veterans 
Affairs and precedent opinions of the General Counsel. 

In its appellate decisions, the Board is not bound by agency 
manuals, circulars and similar administrative issues not 
approved by the Secretary.  Opinions of the Chief Medical 
Director, Armed Forces Institute of Pathology, and 
independent medical experts obtained pursuant to Rules 76 and 
77 (§§ 19.176 and 19.177) are only advisory in nature.  
38 C.F.R. § 19.103 as amended at 54 Fed. Reg. 5613, Feb. 6, 
1989.

A decision of the Board of Veterans Appeals is final (38 
U.S.C. 211(a), 4004(a)),with the exception of a claim 
involving an insurance contract.  Reconsideration by the 
Board may be accorded under Rules 85 through 90 (§§ 19.185 
through 19.190).  38 C.F.R. § 19.104, in effect on June 19, 
1989.


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (2000) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

The basic regulatory framework for the Board review of CUE 
motions was substantially affirmed recently.  See Disabled 
American Veterans v. Gober, 234 F.3d. 682 (Fed. Cir. 2000).

In this case, the veteran's attorney argues, in essence, that 
in its June 1989 decision the Board committed CUE when it 
failed to grant service connection for PTSD.  The argument, 
most favorably interpreted, asserts that the VA social worker 
in 1985 described a "perfect case" of PTSD, and the social 
worker in 1988 evidently attributed his problems to PTSD.  It 
is further asserted that the 1985 VA psychiatry opinion 
should be totally discounted as unreliable, and that on 
reexamination in 1988 one examiner concluded some psychiatric 
symptoms were aggravated by service and another provided a 
clearly reasoned opinion for PTSD.  As for the fourth 
psychiatric opinion, it is asserted that the examiner 
evidently did not review records that showed awards the 
veteran received for combat.  In conclusion, the argument is 
made that the reliability of medical evidence based upon the 
certainly of diagnoses reported favored the opinion for PTSD.

In essence, the argument is that the Board failed to weigh 
correctly the evidence and had it done so the outcome would 
have been materially different.  It is argued that the Board 
failed to discuss significant evidence that demonstrated PTSD 
and was sufficient to support service connection.  The 
appellant does not argue that any applicable law or 
regulation was misapplied or ignored.  The Board notes the 
attorney's reference to DSM-IV, but it cannot be overlooked 
that this version of the manual was not in effect when the 
case was decided in 1989.  

The Board notes that the RO rating decision in September 1985 
that was appealed and led to the Board decision of June 1989 
was subsumed by the Board's June 1989 decision.  See, Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  

The Board believes is it important to note at the outset that 
the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1403 
pertain to what constitutes CUE and unmistakable error and 
what does not since this provides the framework for analysis 
of the veteran's argument.  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.   

The appellant or his representative does not argue that 
evidence was available but not obtained.  Thus the "correct 
facts" were available to the Board in 1989.  The facts 
regarding PTSD as they were known at the time of the Board's 
June 1989 decision revealed one of four psychiatry opinions 
favored the PTSD diagnosis for the veteran and a Vet Center 
clinician, while not definite, appeared to lean toward the 
PTSD diagnosis.  Following his separation from active duty, 
many years passed without a reference to PTSD. 

The rationale for the June 19, 1989, Board decision has been 
reported previously. Clearly, the decision was supported by 
and consistent with the evidence then of record.  The facts 
as they were known were available to the Board and it is not 
argued otherwise.  The applicable regulations changed after 
the veteran filed his claim in 1985, as did the evaluative 
criteria utilized by VA.  The changed criteria were 
referenced in the April 1989 examination report and it was 
noted that PTSD was not substantiated under either the prior 
or newly issued guidelines.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in June 1989, the inescapable conclusion remains that 
the overall result is not shown to be manifestly different 
from that reached by the Board at that time.  The appellant 
and his attorney argue, in essence, that what was "known" 
compelled a favorable decision in 1989.  The Board must 
observe that what was  "known" did not confirm PTSD in the 
opinion of several medical professionals with special 
competence in psychiatric disorders.  The Board could have 
reasonably found against the veteran since the evidence did 
not compel the conclusion that PTSD was the proper diagnosis 
for his psychiatric presentation.  Clearly what the appellant 
argues to support CUE is a different interpretation of the 
evidence.  Differences of opinion, reasonably based on the 
evidence, is not a valid basis to find PTSD.

The Board recognizes that VA adjudication procedures and 
regulations changed after the veteran filed his initial 
claim.  The DSM-II (American Psychiatric Association Manual 
1968 Edition) did not describe PTSD.  

The DSM-III, which VA adopted in the late 1980's, noted this 
that the PTSD category in DSM-III had previously been 
referred to as "Traumatic Neurosis".  DSM-III at 378.  VA 
regulations were amended to add PTSD to the rating criteria 
several years prior to the extensive changes in 1988.  See 38 
C.F.R. § 4.132 as amended at 45 Fed. Reg. 26327, April 18, 
1980.  This change was interpreted as a liberalizing VA 
issue.  See VAOPGCPREC 26-97.  VA also issued guidance at 
that time and thereafter for adjudicating PTSD claims that 
was not referenced in the 1989 Board decision.  However, the 
Board was not bound by this administrative guidance for 
adjudication or the DM&S Circular that cited the DVB Circular 
21-86-10 as authority.  See VA Program Guide 21-1, Section O-
12, March 17, 1980; DVB Circular 21-86-10, September 4, 1986; 
VA Manual M21-1, para. 50-45, January 25, 1989 and 
VAOPGCPRECS 7-92 and 26-97.  

The Board considered the pertinent documentary evidence to be 
the VA examination reports and appeared to take a careful 
approach in evaluating the disability with the rating 
criteria in mind.  The attorney seems to interject his own 
interpretation of the evidence in arguing this matter.  
However, the VA examiners took the veteran's history into 
account and they did not find the complained of symptoms 
linked to PTSD except for one examiner and possibly a Vet 
Center clinician.  In essence, the veteran's attorney asked 
for a different interpretation of evidence than was given by 
medical professionals who were competent to interpret the 
significance of complained of symptoms and determine the 
appropriate diagnosis.  

The argument for CUE, in essence, focuses on the 
interpretation of the evidence.  The correct facts as stated 
in this case as they were known to the Board in June 1989, 
lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The Board must 
advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision in June 1989 have not been 
met.  For example the attorney's statement that a VA social 
worker in 1985 described a "perfect case" of PTSD must be 
contrasted with the reported conclusion that the veteran had 
no PTSD symptoms at the time.  The same may be said of the 
argument that the VA examiner's report in 1985 should be 
discounted as "speculation" and "totally unreliable".  

The examiner apparently based his conclusions against a PTSD 
diagnosis after interviewing the veteran and reviewing other 
documentary evidence.  The attorney challenges other medical 
opinions against PTSD as erroneous since they assumed the 
diagnosis in 1985 was correct.  All the above are examples of 
disagreement with the interpretation of evidence rather than 
argument of undebatable evidence in favor of the claim.

In reviewing the medical evidence that the appellant and his 
attorney argue compelled a favorable decision in 1989, the 
Board must observe that the medical record on file did not 
compel the conclusion that the veteran's psychiatric 
manifestations undebatably established PTSD.  The evidence 
the Board chose to weigh greater was carefully considered.  
The Board considered pertinent documentary evidence.  It is 
not shown that overall the record compelled the Board to 
grant service connection for PTSD or that decisive weight 
should have been given to the medical evidence that favored 
the PTSD diagnosis.  The fact that the veteran may have 
received certain military awards or decorations did not 
compel service connection in the absence of competent medical 
evidence establishing the PTSD diagnosis.  


ORDER

There was no CUE in the June 19, 1989 decision wherein the 
Board denied entitlement to service connection for PTSD and, 
accordingly, that decision should not be revised or reversed. 



_______________________
RONALD R. BOSCH
Member, Board of Veterans' Appeals


 



